Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng in US20180301592.


Regarding Claim 1:  Peng teaches quantum dots comprising a semiconductor core of a Group III-V compound, InP.  The quantum dot may be provided with a thick ZnSe shell and have photoluminescent properties as shown in Figure 10.  This collection of quantum dots has a maximum photoluminescence peak in a green light wavelength region (~540 nm), has a fwhm of 35 nm (See Paragraph 58), and has a difference between a wavelength of the maximum photoluminescence peak and a first absorption peak (Stokes shift) of 22.4 nm.  The Stoke’s shift was calculated from the Figure as shown below, where the length of 100 nm and the difference is measured in pixels and notated:  


    PNG
    media_image1.png
    547
    1072
    media_image1.png
    Greyscale
 

Regarding Claim 2:  Figure 10 shows peak emission at around ~540 nm, within the claimed range. 

Regarding Claim 3:   The quantum dot has a fwhm of 35 nm (See Paragraph  58).

Regarding Claim 4:  The quantum dots contain indium and zinc (See Paragraph 58).

Regarding Claim 5 and 20:  Peng teaches the core have an average diameter of 1.5 nm (See Paragraph 46).  The thick shell adds on average 8 monolayers of ZnSe (See Paragraph 50).  The instant disclosure sets forth that a monolayer thickness of ZnSe is 0.328.  Thus the average diameter of the particle is calculated based on the core size and 8 monolayers of ZnSe on each side of the core.  1.5 + 8(0.328) + 8(0.328) or 6.748 nm. 

Regarding Claim 6:  The quantum dots may be further provided with a ZnS coated, providing a quantum dot with a QY of greater than 80% and a fwhm of about 37 nm (See Figure 13).

Regarding Claim 8-9 and 12:  The quantum dots may be provided with a first shell of ZnSe and a second shell of ZnS (See Paragraph 60).  The first shell does not comprise sulfur and the first shell is disposed on the surface of the core, while the second shell id disposed on the first shell.

Regarding Claim 11:  The second ZnS shell may be the outermost layer of the quantum dot. 

Regarding Claim 13:  The intensity at a tail initiation region (tail defined as greater than 40 nm from peak) is less than 11% of the peak height as can be seen in Figure 10.

Regarding Claim 16:  Peng teaches that the core comprises indium and phosphorus and the shell comprises zinc, sulfur and selenium (See Paragraph 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in US20180301592.

Peng teaches quantum dots comprising a semiconductor core of a Group III-V compound, InP.  The quantum dot may be provided with a thick ZnSe shell and have photoluminescent properties as shown in Figure 10.  This collection of quantum dots has a maximum photoluminescence peak in a green light wavelength region (~540 nm), has a fwhm of 35 nm (See Paragraph 58), and has a difference between a wavelength of the maximum photoluminescence peak and a first absorption peak (Stokes shift) of 22.4 nm.  The Stoke’s shift was calculated from the Figure as shown below, where the length of 100 nm and the difference is measured in pixels and notated:  

    PNG
    media_image1.png
    547
    1072
    media_image1.png
    Greyscale
 
Regarding Claim 7, 15 and 18:  Peng teaches that the compositions of the core may be InP and may be provided in terms of a mixture with compounds such as GaSb, InSb, or AlSb (See Paragraph 40).  Those of ordinary skill in the art would have found it obvious to provide any of these components in any combination such that doping is in the range from 0.1 moles (See Claim 15) or less or 0.1 moles or more (providing an In:P ratio of less than 0.9:1; See Claim 18).  Those of ordinary skill in the art would be motivated to provide doped semiconductor cores in order to manipulate the emission wavelength of the material.

Regarding Claim 10:  Peng teaches that the thick shell may have a thickness of 4 monolayers or more (See Paragraph 26).  Thus Peng teaches an overlapping range of monolayer thickness of the first shell.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Regarding Claims 17 and 19:  Peng teaches materials of an overlapping size and having greater than 4 monolayer thickness of Zn compounds as an outer shell.  The instant disclosuyre sets forth that the shell must be greater than 3 monolayers.  The prior art teaches a core size of 1.5 nm in the examples and less than 3 nm in terms of a range (See Paragraph 41).  Thus Peng teaches materials having an overlapping size and the same composition.  As the core and shells are the same size and of the same composition, the material would necessarily have the same ratio of elements within the cores and shells as set forth.  Thus the ratios of (S+Se)/In and Zn/In in Peng would have necessarily fallen within the claimed range based on the overlapping composition and structure.  

Allowable Subject Matter
Claims 22-27 are allowed.
Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 14 and 21 would be allowable over the prior art if they were incorporated, with their dependencies, into the independent claim.  The closest prior art to Peng teaches that the second shell has a monolayer thickness of 3 (~1nm) and has Stokes shift of greater than 20 nm.  Claims 14 and 21 are allowable over the prior art as the claims set forth manipulations that are materially different from the process as set forth in the closest prior art to Peng.  Peng does not teach the creation of a low temperature mixture containing a component of a shell.  Peng teaches that both components are added to the cores at a high temperature.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 5/19/22, with respect to the rejection(s) of claim(s) 1-27 under USC 103 over Plante have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peng.  Peng teaches the newly amended features of claim 1.  Claim 22 is considered allowable over the prior art for the reasons as set forth above.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734